                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION


JEFFERY RHOADES,                                )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )          No. 20-1034-JDT-cgc
                                                )
LEE MOORE, ET AL.,                              )
                                                )
       Defendants.                              )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On November 8, 2019, Plaintiff Jeffery Rhoades, a former inmate at the Mississippi

County Jail in Luxora, Arkansas,1 filed a pro se complaint pursuant to 42 U.S.C. § 1983

and a motion to proceed in forma pauperis in the U.S. District Court for the Eastern District

of Arkansas. (ECF Nos. 1 & 2.) Subsequently, an order was issued by U.S. District Judge

Kristine G. Baker transferring the case to this district. (ECF No. 5.) Following the transfer,

the Court granted Rhoades leave to proceed in forma pauperis. (ECF No. 11.) The Clerk

shall record the Defendants as Lee Moore, a Tennessee Circuit Court Judge for the 29th

Judicial District;2 Phillip Bivens, the former District Attorney General for the 29th Judicial



       1
        On January 7, 2020, Rhoades notified the Court that he had been released from custody
and provided his new address. (ECF No. 7.)
       2
           The Twenty-Ninth Judicial District of Tennessee encompasses Dyer and Lake Counties.
District; Jim W. Horner, the former Public Defender; and Todd Taylor, an Assistant Public

Defender.

       Rhoades alleges that in 1996 he entered a guilty plea in Dyer County, Tennessee, to

charges of burglary and theft over $1,000, for which he received a sentence of three years—

six months in prison and the remainder to be served on probation. (ECF No. 2 at PageID

7.) The Tennessee probation was ordered to run concurrent with a sentence of probation

in Arkansas. (Id.) Rhoades violated his Arkansas probation and ultimately served his

sentence there in confinement; consequently, when he was released by Arkansas the

remainder of his Tennessee of probation, which ran concurrent with the Arkansas sentence,

also had been fully served. (Id.)

       When Rhoades moved back to Dyersburg, Tennessee in 2002, he was arrested and

jailed for violating his Tennessee probation. (Id.) He states he initially made bond, but it

was revoked two weeks later, allegedly because the court said he had no ties; Rhoades

contends this was false because his family was there. (Id.) While Rhoades was in jail,

Defendant Bivens allegedly said that if Rhoades would pay restitution he and Defendant

Moore would release him. (Id.) However, Rhoades did not have the money to pay

restitution, so his probation was revoked and he was ordered to serve the entire original

three-year sentence. (Id.) Defendant Taylor filed an appeal on Rhoades’s behalf, and the

Tennessee Court of Criminal Appeals ruled in Rhoades’s favor and ordered him released.




See Tenn. Code Ann. § 16-2-506(29) (2018). See also www.tsc.tn.us/courts/circuit-criminal-
chancery-courts/judges/russell-lee-oore-jr.

                                              2
(Id. at PageID 7-8.) Although he eventually was released, Rhoades states that he “sat in

jail for 15 m[on]ths suffering clearly, every day.” (Id. at PageID 8.) He asks “that justice

be done for pain [and] suffering[,] mental anguish, los[s] of wages . . . .” (Id.) (ellipsis in

original).

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

                                              3
      “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

      Rhoades filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

             Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or other
      person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be liable
      to the party injured in an action at law, suit in equity, or other proper
      proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

      Rhoades does not allege any action at all by Defendant Horner. He also alleges no

wrongdoing by Defendant Taylor, stating only that Taylor filed a successful appeal on

Rhoades’s behalf. When a complaint fails to allege any action or wrongdoing by a



                                            4
Defendant, it necessarily fails to “state a claim for relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

       Rhoades sues the Defendants in both their official and individual capacities. (ECF

No. 1 at PageID 4.) Because all of the Defendants were, at the time, employed by the state,

the official capacity claims are treated as claims against the State of Tennessee. See Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Rhoades, however, does not state

a valid claim against the State of Tennessee. The Eleventh Amendment to the United States

Constitution provides that “[t]he Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

U.S. Const. amend. XI. The Eleventh Amendment has been construed to prohibit citizens

from suing their own states in federal court. Welch v. Tex. Dep’t of Highways & Pub.

Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 563 U.S. 247,

253-54 (2011) (“A State may waive its sovereign immunity at its pleasure, and in some

circumstances Congress may abrogate it by appropriate legislation. But absent waiver or

valid abrogation, federal courts may not entertain a private person’s suit against a State.”

(citations omitted)). Tennessee has not waived its sovereign immunity and therefore may

not be sued for damages. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a

person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys.

of Ga., 535 U.S. 613, 617 (2002); Will, 491 U.S. at 71.



                                             5
       Nor may Rhoades sue Judge Moore in his individual capacity. Judges are absolutely

immune from civil liability in the performance of their judicial functions. Mireles v. Waco,

502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978); Bright v. Gallia

Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese, 689 F.3d 538, 542

(6th Cir. 2012). Whether a judge or other official is entitled to absolute immunity in a

given case turns on a “functional” analysis. Harlow v. Fitzgerald, 457 U.S. 800, 810-11

(1982). The “touchstone” for applicability of absolute judicial immunity is “performance

of the function of resolving disputes between parties, or of authoritatively adjudicating

private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36 (1993). Rhoades

alleges only that Judge Moore revoked his probation and ordered him to serve his entire

three-year sentence. That action unquestionably is within the scope of Judge Moore’s

judicial function. Rhoades’s claim against Judge Moore is, therefore, barred by judicial

immunity.

       The same goes for his claim against District Attorney General Bivens. Prosecutors

are absolutely immune from suit for actions taken in initiating and pursuing criminal

prosecutions because that conduct is “intimately associated with the judicial phase of the

criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976); see Harris v.

Bornhorst, 513 F.3d 503, 509–10 (6th Cir. 2008) (quoting Skinner v. Govorchin, 463 F.3d

518, 525 (6th Cir. 2006)) (“‘The analytical key to prosecutorial immunity . . . is

advocacy—whether the actions in question are those of an advocate.’”). Bivens’s actions

related to Rhoades’s revocation of probation were taken in his traditional role as an

advocate for the State. He therefore is immune from suit for those acts.

                                             6
       Rhoades’s claims also fail because they are untimely. The statute of limitations for

a § 1983 action is the “state statute of limitations applicable to personal injury actions under

the law of the state in which the § 1983 claim arises.” Eidson v. Tenn. Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007); see also Wilson v. Garcia, 471 U.S. 261, 275-76

(1985). The limitations period for § 1983 actions arising in Tennessee is the one-year

limitations provision found in Tenn. Code Ann. § 28-3-104(a)(1). Roberson v. Tennessee,

399 F.3d 792, 794 (6th Cir. 2005). Rhoades alleges he was wrongfully jailed for the

probation violation in 2002, without providing an exact date, and then states that he was in

jail for fifteen months. But even if he was jailed on the very last day of 2002, Rhoades

would have been released fifteen months later, on or about March 31, 2004. That means

he had until March, 31, 2005, to file a complaint about the allegedly wrongful

incarceration. The present complaint was filed almost fifteen years too late.3

       For these reasons, Rhoades has failed to state a claim on which relief may be

granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)



       3
         In State v. Morgan, No. W201600114CCAR3CD, 2016 WL 5643596, at *4 (Tenn.
Crim. App. Sept. 29, 2016), the Tennessee Court of Criminal Appeals cited to the unreported
Tennessee appellate opinion holding that Rhoades should be given credit on his Tennessee
sentence for the time spent serving the concurrent Arkansas sentence. See State v. Rhoades, No.
W2004-00154, CCA-R3-CD (Tenn. Crim. App. Dec. 15, 2004). Even if Rhoades was not
released until after that decision became final sixty days later, see Tenn. R. App. P. 11(b), his
complaint in this case still is untimely.

                                                7
(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Gonzalez-Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every

sua sponte dismissal entered without prior notice to the plaintiff automatically must be

reversed. If it is crystal clear that . . . amending the complaint would be futile, then a

sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001)

(“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the

right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.

       In conclusion, the Court DISMISSES this case with prejudice in its entirety for

failure to state a claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)

(B)(ii) and 1915A(b)(1). Leave to amend is DENIED.

       Pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure

24(a)(3), the Court must also consider whether an appeal by Rhoades in this case would be

taken in good faith. The good faith standard is an objective one. Coppedge v. United States,

369 U.S. 438, 445 (1962). It would be inconsistent for a district court to determine that a

complaint should be dismissed prior to service on the Defendants but has sufficient merit

to support an appeal in forma pauperis. See Williams v. Kullman, 722 F.2d 1048, 1050 n.1

(2d Cir. 1983). The same considerations that lead the Court to dismiss this case for failure

to state a claim also compel the conclusion that an appeal would not be taken in good faith.

                                              8
It is CERTIFIED that an appeal in this case by Rhoades would not be taken in good faith.

Leave to appeal in forma pauperis is, therefore, DENIED.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Rhoades, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                               9
